DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13, 15 – 20, and 23 are objected to because of the following informalities:  At Line 2 of Claim 13: the recitation “receive” requires a change to - - receiving - - to correct an essentially typographical error. For purposes of examination and to expedite prosecution, Claim 13 is considered as encompassing the above required change. Note the Claims 15 – 20 and 23 fall Objected to with Claim 13 due to dependency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 16 are  rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 16 recite the limitation " the rate of change force threshold " at Line 2 of Claim 4 and Line 2 of Claim 16 where there is insufficient antecedent basis for this 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Namgoong. 
Regarding Claim 6, Namgoong discloses “A system, comprising: a plurality of sensors configured to sense force” (Figure 3, Item 313 ‘pressure sensor’, and Column 1, Lines 46 – 50 (Notice that at least two pressure sensors are provided, one in conjunction with first display panel 310 and one in conjunction with second display panel 320.)), “and a processor configured to: receive a gesture configuration identifying a plurality of 
Regarding Claim 21, Namgoong discloses “A method, comprising: receiving a gesture configuration identifying a plurality of characteristics for the gesture, the plurality of characteristics including at least one of a force, a touch location, a speed, and a pattern of touch locations, the speed including at least one of an absolute speed threshold and a relative speed threshold” (Figure 3, Items 501 – 511, and Column 11, Lines 20 – 65 (Notice the processor 350 is configured to receive a gesture configuration via the logic of Figure 5 where the characteristics of touch location (operation 503) and force (operation 505) are utilized to identify a ‘pressure touch’ gesture. Notice that the alternative “at least one of condition” has been met with respect to ‘force’ and ‘touch location” negating further treatment of “speed” as an alternative path not positively chosen by the Applicant.),  “receiving a plurality of force measurements from a plurality of sensors” (Figure 3, Item 350 ‘processor’, Item 313 ‘pressure sensor’, and Column 1, Lines 46 – 50 (Notice that at least two pressure sensors are provided, one in conjunction with first display panel 310 and one in conjunction with second display panel 320 and that processor 350 receives force measurements from each pressure sensor in electronic device 300 in operation of device 300.)), “the plurality of force measurements corresponding to a plurality of touch locations” (Figure 3 (Notice that a force measurement via the pressure sensor in the first .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claims 1, 3 – 5, 7, 9 – 10, 12, 13, 15 – 16, 18 - 19, and 22 - 23 are rejected under 35 U.S.C. 103 as being unpatentable over Namgoong in view of Chang (United States Patent Application Publication US 2010/0007631 A1), hereinafter referenced as Chang.
Regarding Claim 1, Namgoong discloses “A system, comprising: a plurality of sensors configured to sense force” (Figure 3, Item 313 ‘pressure sensor’, and Column 1, Lines 46 – 50 (Notice that at least two pressure sensors are provided, one in conjunction with first display panel 310 and one in conjunction with second display panel 320.)), “and a processor configured to: receive a gesture configuration identifying a plurality of characteristics for a gesture [ and ] receive a plurality of force measurements from the plurality of sensors” (Figure 3, Item 350 ‘processor’ (Notice that processor 350 receives force measurements from each pressure sensor in electronic device 300 in operation of device 300 and that processor 350 is configured to receive a gesture configuration via the logic of Figure 5 where the characteristics of touch location (operation 503) and force (operation 505) are utilized to identify a ‘pressure touch’ gesture (Figure 3, Items 501 – 511, and Column 11, Lines 20 – 65)).), “the plurality of force measurements corresponding to a plurality of touch locations” (Figure 3 (Notice that a force measurement via the pressure sensor in the first display panel 310 corresponds to a location on the first screen via a first touch panel 312 and that a force measurement via the pressure sensor in the second display panel 320 corresponds to a location on the second screen via a second touch panel 312.)), “detect the gesture based on the gesture configuration, the plurality of force measurements and the plurality of touch locations” (Figure 5 (Notice that through the gesture configuration including the plurality of force measurements and touch 
In a similar field of endeavor, Chang teaches the utilization of the variation trend of a pressure to identify gestures associated with pressure or pressure variation (Chang, Paragraph [0039], Lines 13 – 16).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the plurality of characteristics including a rate of change of a force” because one having ordinary skill in the art would want to ‘identify an approaching or leaving finger based on an increasing or decreasing pressure trend’ (Chang, Paragraph [0039], Lines 16 – 18).
Regarding Claim 3, Namgoong and Chang, the combination of hereinafter referenced as NC, disclose/ teach everything claimed as applied above (See Claim 1). In addition, Namgoong discloses “wherein the plurality of characteristics include at least one of the force, a touch location, a speed, and a pattern of touch locations” (Figure 3, Items 501 – 511, and Column 11, Lines 20 – 65 (Notice the processor 350 is configured to receive a gesture configuration via the logic of Figure 5 where the characteristics of touch location (operation 503) and force (operation 505) are utilized to identify a ‘pressure touch’ 
	Regarding Claim 4, NC disclose/ teach everything claimed as applied above (See Claim 3). In addition, Namgoong discloses “wherein the force includes at least one of a force threshold and [ a ] rate of change of force threshold” (Figure 5, Item 507 (Notice the pressure (force) is compared to a specified value (threshold). Notice the Claim 4 is met with respect to the alternative “at least one of” condition.)).
Regarding Claim 5, NC disclose/ teach everything claimed as applied above (See Claim 3). In addition, Namgoong discloses “wherein the touch location includes a plurality of locations defining at least one region of at least one touch surface” (Figure 5 (Notice the touch location of the specified object (operation 503) on the first display panel 310 include a plurality of locations which define the region of the specified object on the touch surface of the first display panel 310.)).
Regarding Claim 7, NC disclose/ teach everything claimed as applied above (See Claim 3). In addition, Namgoong discloses “wherein the pattern of touch locations include at least one of a geometric shape and a direction across at least a portion of at least one touch surface” (Figure 5 (Notice a touch pattern of the locations on the specified object (operation 503) is a geometric dot or point. Notice that Claim 7 is met with respect to the alternative “at least one of” condition.)).
Regarding Claim 9, NC disclose/ teach everything claimed as applied above (See Claim 1). In addition, Namgoong discloses “wherein the processor configured to provide the at least one signal to an applications processing unit of a device incorporating the processor” (Column 9, Lines 32 – 33 (Notice that when the gesture is identified a ‘pressure 
Regarding Claim 10, NC disclose/ teach everything claimed as applied above (See Claim 1). In addition, Namgoong discloses “wherein the processor is further configure to receive at least one external input” (Figure 5, Item 503 (Notice that processor 350 receives at least one external input in the form of touch input.)).
Regarding Claim 12, NC disclose/ teach everything claimed as applied above (See Claim 1). In addition, Namgoong discloses “wherein the plurality of sensors include at least one of a touch sensor and a force sensor” (Figure 3, Item 313 ‘pressure sensor’, and Column 1, Lines 46 – 50 (Notice that at least two pressure sensors are provided, one in conjunction with first display panel 310 and one in conjunction with second display panel 320. Notice the two pressure sensors are force sensors and that Claim 12 is met with respect to the alternative “at least one of” condition.)).
Regarding Claim 13, Namgoong discloses “A method, comprising: [ receiving ] a gesture configuration identifying a plurality of characteristics for the gesture [ ]” (Figure 3, Items 501 – 511, and Column 11, Lines 20 – 65 (Notice the processor 350 is configured to receive a gesture configuration via the logic of Figure 5 where the characteristics of touch location (operation 503) and force (operation 505) are utilized to identify a ‘pressure touch’ gesture.)), “receiving a plurality of force measurements from a plurality of sensors” (Figure 3, Item 350 ‘processor’, Item 313 ‘pressure sensor’, and Column 1, Lines 46 – 50 (Notice that at least two pressure sensors are provided, one in conjunction with first display panel 310 and one in conjunction with second display panel 320 and that 
through the gesture configuration including the plurality of force measurements and touch locations, a detection of touch at a location on the first display panel 310 (operation 503 and Column 11, Lines 37 – 41) and force on the first display panel  310 (operation 505 and Column 11, Lines 42 – 47), a ‘pressure touch’ gesture is detected (Column 11, Lines 48 – 55), “providing at least one signal indicating an identification of the gesture” (Figure 5, Item 509 (Notice that when the gesture is identified a ‘pressure touch’, at least a signal is received within logic of the processor 350 to output content to the second display panel 320 (Column 11, Lines 59 – 65).)).
Regarding Claim 15, NC disclose/ teach everything claimed as applied above (See Claim 13). In addition, Namgoong discloses “wherein the plurality of characteristics include at least one of a force, a touch location, a speed, and a pattern of touch locations”
 (Figure 3, Items 501 – 511, and Column 11, Lines 20 – 65 (Notice the processor 350 is configured to receive a gesture configuration via the logic of Figure 5 where the characteristics of touch location (operation 503) and force (operation 505) are utilized to 
Regarding Claim 16, NC disclose/ teach everything claimed as applied above (See Claim 15). In addition, Namgoong discloses “wherein at least one of the force includes at least one of a force threshold and [ a ] rate of change of force threshold, the touch location includes a plurality of locations defining at least one region of at least one touch surface, the speed includes at least one of an absolute speed threshold and a relative speed threshold, and the pattern of touch locations include at least one of a geometric shape and a direction across at least a portion of at least one touch surface” (Figure 5, Item 507 (Notice the pressure (force) is compared to a specified value (threshold). Notice the Claim 16 is met with respect to the alternative “at least one of” condition.)).
Regarding Claim 18, NC disclose/ teach everything claimed as applied above (See Claim 13). In addition, Namgoong discloses “wherein the providing that at least one signal further includes: providing the at least one signal to an applications processing unit” (Column 9, Lines 32 – 33 (Notice that when the gesture is identified a ‘pressure touch’, at least a signal is received within logic of the processor 350 to output content to the second display panel 320 (Column 11, Lines 59 – 65) via application processor (AP).)).
Regarding Claim 19, NC disclose/ teach everything claimed as applied above (See Claim 13). In addition, Namgoong discloses “receiving at least one external input” (Figure 5, Item 503 (Notice that processor 350 receives at least one external input in the form of touch input.)).
Regarding Claim 22, NC disclose/ teach everything claimed as applied above (See Claim 1). In addition, Namgoong discloses “wherein the plurality of sensors includes a 
Regarding Claim 23, NC disclose/ teach everything claimed as applied above (See Claim 13). In addition, Namgoong discloses “wherein the plurality of sensors includes a plurality of strain sensors” (Figure 3, Item 313 ‘pressure sensor’, and Column 1, Lines 46 – 50 (Notice that at least two pressure sensors are provided, one in conjunction with first display panel 310 and one in conjunction with second display panel 320, where said one in conjunction with the first display panel 310 senses strain on display panel 310 as a first strain sensor and said one in conjunction with the second display panel 320 senses strain on display panel 320 as a second strain sensor.))
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Namgoong, in view of Chang, and further in view of Rosenberg.
Regarding Claim 8, NC disclose/ teach everything claimed as applied above (See Claim 1). However, NC fail to explicitly disclose “further comprising: at least one haptics generator, the processor being configured to provide the at least one signal to the at least one haptics generator”.
	In a similar field of endeavor, Rosenberg teaches a haptic feedback module that provides a vibratory signal in response to a touch input that exceeds a pressure threshold (Paragraph [0035]).

Regarding Claim 17, NC disclose/ teach everything claimed as applied above (See Claim 13). However, NC fail to explicitly disclose “wherein the providing the at least one signal further includes: providing the at least one signal to at least one haptics generator”.
	In a similar field of endeavor, Rosenberg teaches a haptic feedback module that provides a vibratory signal in response to a touch input that exceeds a pressure threshold (Paragraph [0035]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the providing the at least one signal further includes: providing the at least one signal to at least one haptics generator” because one having ordinary skill in the art would want to provide user confirmation for logic/step flow achievement.
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Namgoong, in view of Chang, and further in view of Faubert.
Regarding Claim 11, NC disclose/ teach everything claimed as applied above (See Claim 10). However, NC fail to explicitly disclose “wherein the external input is an accelerometer input and wherein the processor is further configured to: pause detection of the gesture based upon the at least one external input indicating free fall”.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the external input is an accelerometer input and wherein the processor is further configured to: pause detection of the gesture based upon the at least one external input indicating free fall” because one having ordinary skill in the art would want to stop touch/gesture detection in a state where a mechanism for tactile feedback is unavailable.
Regarding Claim 20, NC disclose/ teach everything claimed as applied above (See Claim 19). However, NC fail to explicitly disclose “wherein the external input is an accelerometer input and wherein the method further includes: pausing detection based upon the external input indicating free fall”.
	In a similar field of endeavor, Faubert teaches an electronic device with touch-sensitive input assembly mounted to piezo disk actuator for tactile feedback, where the event of a free fall detected by an accelerometer cause reverse bending to the piezo disc actuator to limit movement/force of the touch-sensitive input assembly for protection (Paragraph [0016]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the external input is an accelerometer input and wherein the method further includes: pausing detection based 

Response to Applicants Amendments and Arguments
	Applicants amendments and arguments filed October 25, 2021 have been fully considered.
First, although the subject matter of Claims 1 and 3 was incorporated into Claim 6, said subject matter previously in a dependent claim no longer “refer[s] back to and further limit[s] another claim” (35 C.F.R.1.75(c)). Notice that the subject matter of “a force” and “a touch location” is met by Namgoong with regard to the “at least one of” condition. The subject matter of dependent Claim 6 required the Examiner to switch to the “speed” which is not met by Namgoong. However, due to the “at least one of” condition in Claims 1 and 3 (now incorporated into Claim 6), the Examiner may now switch back to either of “a force” or “a touch location” since no subject matter path remains from the loss of dependency of Claim 6. In other words, the choosing of a subject matter path in dependent Claim 6 required the Examiner to consider the “at least one of” condition with respect the “speed”, but currently no path is dictated in independent Claim 6.
Second, the amendments to each of at least Claims 1, 4, 6, 13, and 16 have necessitated new grounds for rejection made of record above.

	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        January 27, 2022